Citation Nr: 0607252	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1970, and from October 1990 to May 1991.  The 
veteran had additional service in the Tennessee Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied entitlement to the 
benefit currently sought on appeal.  In August 2005, the 
Board remanded the claim for further development.  Such was 
undertaken by the Appeals Management Center (AMC), who then 
issued a supplemental statement of the case in November 2005.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  The veteran's alleged stressor regarding his Persian Gulf 
service is supported by credible evidence.

3.  The evidence is in equipoise as to whether the veteran's 
PTSD is causally related to the confirmed in-service 
stressor.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, post-
traumatic stress disorder was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  As will be discussed below, the Board finds 
that service connection for post-traumatic stress disorder is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

The veteran contends that the post-traumatic stress disorder 
(PTSD) for which he receives treatment is a result of his 
active duty service in both Vietnam and the Persian Gulf.  He 
alleges that while in Vietnam, he participated in fire 
fights, saw a friend killed, and witnessed a helicopter crash 
killing several civilians on board.  He further alleges that 
while serving in Saudi Arabia, he was in Dhahran in February 
1991 when a scud missile attack destroyed a National Guard 
unit barracks.  He has indicated that he participated in the 
removal of bodies and clearing of debris in the wake of that 
attack.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressors actually occurred, and medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, the evidence does not establish that the 
veteran engaged in combat with the enemy either during his 
first period of active duty with the Navy or his second 
period with the Army.  Thus, VA is required to verify his 
alleged stressors before accepting a diagnosis of PTSD.  
While the veteran has reported several stressors in 
conjunction with his service as a Seabee in Vietnam, his 
naval personnel records do not confirm the circumstances of 
that service.  However, in October 2004, the then-named U.S. 
Armed Services Center for Unit Records Research did confirm 
the veteran's service in the Persian Gulf War, and 
particularly in Dhahran, Saudi Arabia, at the time of the 
February 1991 scud missile attack.  While the veteran's 
specific duties while at this post could not be confirmed, 
the Board finds that because his unit was assigned to the 
area at that time, his involvement may be presumed.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor under such circumstances, such 
as the claimant's own personal involvement, is not 
necessary).  

As that stressor has been verified, the Board now looks to 
the two VA examinations of record to determine whether the 
medical evidence establishes a causal connection between the 
specific claimed in-service stressor and his current 
symptomatology, sufficient to establish the PTSD diagnosis.

In August 2000, the veteran underwent a VA PTSD examination, 
at which time he reported both his Vietnam and Persian Gulf 
stressors.  He indicated that his current symptoms centered 
around recurrent thoughts about seeing the dead bodies from 
the scud missile attack, to include a young female.  The 
examiner cataloged the various diagnostic criteria for the 
PTSD diagnosis, and the symptoms the veteran was experiencing 
as they fit into those criteria.  Of note, the examiner 
observed recurrent intrusive memories, a lack of interest in 
activities, feelings of detachment, irritability, and short 
term memory loss.  Based upon his examination, he found the 
veteran to qualify for the PTSD diagnosis.  He further 
posited that the veteran used his work as an avoidance 
mechanism, and that it was very likely that when he stops 
working, he will experience exacerbation of his symptoms. 

After the Persian Gulf stressor was verified, the veteran 
underwent further VA examination in September 2005, which was 
requested to be based solely on that verified stressor.  The 
veteran again reported seeing dead bodies at the missile site 
in February 1991 while stationed in Dhahran, and that he 
continued to the present day seeing them in his mind.  The 
examiner noted that the veteran experienced intense 
psychological distress at exposure to internal or external 
cues that symbolized or resemble the traumatic event.  He 
also noted the veteran had an inability to recall important 
aspects of the event, and thus had moderately impaired remote 
memory.  The veteran was irritable, guarded, and suspicious.  
He was noted to still be working.  His alcohol intake was 
high.  

When the examiner questioned the veteran about the Persian 
Gulf stressors again, the veteran became unsure, and admitted 
that sometimes he becomes confused by his multiple 
experiences in combat, and said that he did not see dead 
bodies there.  Because the veteran was confused as to whether 
he saw the dead bodies in Dhahran or whether he was thinking 
about his experience in Vietnam, and subsequently denied 
seeing bodies, the examiner rendered a diagnosis of alcohol 
dependence and depression, rather than PTSD.

The Board finds that the evidence is in relative equipoise on 
the issue of whether the veteran's PTSD is causally related 
to his confirmed in-service stressor.  The PTSD diagnosis of 
record is clearly supported by the medical evidence, and was 
based, in part, on the veteran's confirmed experience in 
Saudi Arabia.  The second VA examination, that did not result 
in a PTSD diagnosis, was equally supported by the record, 
based on the veteran's statements at the time of examination.  
As the evidence is in balance both for and against the 
veteran's claim, the benefit of the doubt provision applies.  
Accordingly, the Board concludes that his PTSD was incurred 
in his active duty service in the Persian Gulf.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


